DETAILED ACTION

This action is in response to the Application filed on 05/06/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/06/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 – 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 – 16 of prior U.S. Patent No. 11,355,918. This is a statutory double patenting rejection.

Instant Application
U.S. Patent No. 11,355,918
1. A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a first Zener diode having a cathode coupled to the hot-swap transistor second terminal and having an anode; and a second Zener diode having an anode coupled to the first Zener diode anode and a cathode coupled to the hot-swap transistor control input; (e) a cable detection circuit including: a pull-up current source having a first terminal coupled to the second voltage input and a second terminal; a second blocking transistor having a first terminal coupled to the pull-up current source second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a first driver circuit having a driver output coupled to the second blocking transistor control input; and (f) a power delivery physical layer circuit including: a receiver circuit having an input; a first resistor having a first terminal coupled to the receiver input and having a second terminal; a third blocking transistor having a first terminal coupled to the first resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a transmitter circuit having an output; a second resistor having a first terminal coupled to the transmitter output and having a second terminal; and a fourth blocking transistor having a first terminal coupled to the second resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a transmitter driver circuit having an output coupled to the fourth blocking transistor control input.
1. A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a first Zener diode having a cathode coupled to the hot-swap transistor second terminal and having an anode; and a second Zener diode having an anode coupled to the first Zener diode anode and a cathode coupled to the hot-swap transistor control input; (e) a cable detection circuit including: a pull-up current source having a first terminal coupled to the second voltage input and a second terminal; a second blocking transistor having a first terminal coupled to the pull-up current source second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a first driver circuit having a driver output coupled to the second blocking transistor control input; and (f) a power delivery physical layer circuit including: a receiver circuit having an input; a first resistor having a first terminal coupled to the receiver input and having a second terminal; a third blocking transistor having a first terminal coupled to the first resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a transmitter circuit having an output; a second resistor having a first terminal coupled to the transmitter output and having a second terminal; and a fourth blocking transistor having a first terminal coupled to the second resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a transmitter driver circuit having an output coupled to the fourth blocking transistor control input.
2. The USB Type-C/PD controller chip of claim 1 in which the configuration control output is adapted to be coupled to a CC pin of a USB connector, the USB connector having a VBUS pin next to the CC pin, the VBUS pin being adapted to supply up to 20 volts and the CC pin being adapted to supply up to 5 volts.
2. The USB Type-C/PD controller chip of claim 1 in which the configuration control output is adapted to be coupled to a CC pin of a USB connector, the USB connector having a VBUS pin next to the CC pin, the VBUS pin being adapted to supply up to 20 volts and the CC pin being adapted to supply up to 5 volts.
3. The USB Type-C/PD controller chip of claim 1 in which the blocking transistors are laterally diffused metal oxide silicon transistors designed to handle 30 volts on their respective drains and having a breakdown voltage between the gate and source of 5 volts, and in which the hot-swap transistor is a 7 volt laterally diffused metal oxide silicon transistor.
3. The USB Type-C/PD controller chip of claim 1 in which the blocking transistors are laterally diffused metal oxide silicon transistors designed to handle 30 volts on their respective drains and having a breakdown voltage between the gate and source of 5 volts, and in which the hot-swap transistor is a 7 volt laterally diffused metal oxide silicon transistor.
4. USB Type-C/PD controller chip of claim 1 including: (a) a first dead battery pull-down transistor coupling the first blocking transistor control input to a lower rail; (b) a second dead battery pull-down transistor coupling the second blocking transistor control input to the lower rail; (c) a third dead battery pull-down transistor coupling the third blocking transistor control input to the lower rail; and (d) a fourth dead battery pull-down transistor coupling the fourth blocking transistor control input to the lower rail.
4. The USB Type-C/PD controller chip of claim 1 including: (a) a first dead battery pull-down transistor coupling the first blocking transistor control input to a lower rail; (b) a second dead battery pull-down transistor coupling the second blocking transistor control input to the lower rail; (c) a third dead battery pull-down transistor coupling the third blocking transistor control input to the lower rail; and (d) a fourth dead battery pull-down transistor coupling the fourth blocking transistor control input to the lower rail.
5. A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; (e) a cable detection circuit including: a second blocking transistor having a first terminal coupled to the second voltage input, having a second terminal coupled to the configuration control output, and having a control input; and a first Zener diode coupled between the second blocking transistor control input and a lower rail; and (f) a power delivery physical layer circuit including: a receiver circuit having an input; a first resistor having a first terminal coupled to the receiver input and having a second terminal; a third blocking transistor having a first terminal coupled to the first resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a transmitter circuit having an output; a second resistor having a first terminal coupled to the transmitter output and having a second terminal; and a fourth blocking transistor having a first terminal coupled to the second resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a transmitter driver circuit having an output coupled to the fourth blocking transistor control input.
5. A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; (e) a cable detection circuit including: a second blocking transistor having a first terminal coupled to the second voltage input, having a second terminal coupled to the configuration control output, and having a control input; and a first Zener diode coupled between the second blocking transistor control input and a lower rail; and (f) a power delivery physical layer circuit including: a receiver circuit having an input; a first resistor having a first terminal coupled to the receiver input and having a second terminal; a third blocking transistor having a first terminal coupled to the first resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a transmitter circuit having an output; a second resistor having a first terminal coupled to the transmitter output and having a second terminal; and a fourth blocking transistor having a first terminal coupled to the second resistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a transmitter driver circuit having an output coupled to the fourth blocking transistor control input.
6. The USB Type-C/PD controller chip of claim 5 in which the configuration control output is adapted to be coupled to a CC pin of a USB connector, the USB connector having a VBUS pin next to the CC pin, the VBUS pin being adapted to supply up to 20 volts and the CC pin being adapted to supply up to 5 volts.

	
6. The USB Type-C/PD controller chip of claim 5 in which the configuration control output is adapted to be coupled to a CC pin of a USB connector, the USB connector having a VBUS pin next to the CC pin, the VBUS pin being adapted to supply up to 20 volts and the CC pin being adapted to supply up to 5 volts.
7. The USB Type-C/PD controller chip of claim 5 in which the blocking transistors are laterally diffused metal oxide silicon transistors designed to handle 30 volts on their respective drains and having a breakdown voltage between the gate and source of 5 volts, and in which the hot-swap transistor is a 7 volt laterally diffused metal oxide silicon transistor.
	
7. The USB Type-C/PD controller chip of claim 5 in which the blocking transistors are laterally diffused metal oxide silicon transistors designed to handle 30 volts on their respective drains and having a breakdown voltage between the gate and source of 5 volts, and in which the hot-swap transistor is a 7 volt laterally diffused metal oxide silicon transistor.
8. The USB Type-C/PD controller chip of claim 5 including: (a) a first dead battery pull-down transistor coupling the first blocking transistor control input to the lower rail; (b) a second dead battery pull-down transistor coupling the second blocking transistor control input to the lower rail; (c) a third dead battery pull-down transistor coupling the third blocking transistor control input to the lower rail; and (d) a fourth dead battery pull-down transistor coupling the fourth blocking transistor control input to the lower rail.
8. The USB Type-C/PD controller chip of claim 5 including: (a) a first dead battery pull-down transistor coupling the first blocking transistor control input to the lower rail; (b) a second dead battery pull-down transistor coupling the second blocking transistor control input to the lower rail; (c) a third dead battery pull-down transistor coupling the third blocking transistor control input to the lower rail; and (d) a fourth dead battery pull-down transistor coupling the fourth blocking transistor control input to the lower rail.
9. A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; (e) a cable detection circuit including: a pull-up current source having a first terminal coupled to the second voltage input and a second terminal; a second blocking transistor having a first terminal coupled to the pull-up current source second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a first driver circuit having a driver output coupled to the second blocking transistor control input; and (f) a power delivery physical layer circuit including: a receiver having an input; a third blocking transistor having a first terminal coupled to the receiver input, having a second terminal coupled to the configuration control output, and having a control input; a first Zener diode coupled between the third blocking transistor control input and a lower rail; a transmitter having an output; a fourth blocking transistor having a first terminal coupled to the transmitter output, having a second terminal coupled to the configuration control output, and having a control input; and a second Zener diode coupled between fourth blocking transistor control input and the lower rail.
9. A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; (e) a cable detection circuit including: a pull-up current source having a first terminal coupled to the second voltage input and a second terminal; a second blocking transistor having a first terminal coupled to the pull-up current source second terminal, having a second terminal coupled to the configuration control output, and having a control input; and a first driver circuit having a driver output coupled to the second blocking transistor control input; and (f) a power delivery physical layer circuit including: a receiver having an input; a third blocking transistor having a first terminal coupled to the receiver input, having a second terminal coupled to the configuration control output, and having a control input; a first Zener diode coupled between the third blocking transistor control input and a lower rail; a transmitter having an output; a fourth blocking transistor having a first terminal coupled to the transmitter output, having a second terminal coupled to the configuration control output, and having a control input; and a second Zener diode coupled between fourth blocking transistor control input and the lower rail.
10. The USB Type-C/PD controller chip of claim 9 in which the configuration control output is adapted to be coupled to a CC pin of a USB connector, the USB connector having a VBUS pin next to the CC pin, the VBUS pin being adapted to supply up to 20 volts and the CC pin being adapted to supply up to 5 volts.
10. The USB Type-C/PD controller chip of claim 9 in which the configuration control output is adapted to be coupled to a CC pin of a USB connector, the USB connector having a VBUS pin next to the CC pin, the VBUS pin being adapted to supply up to 20 volts and the CC pin being adapted to supply up to 5 volts.
11. The USB Type-C/PD controller chip of claim 9 in which the blocking transistors are laterally diffused metal oxide silicon transistors designed to handle 30 volts on their respective drains and having a breakdown voltage between the gate and source of 5 volts, and in which the hot-swap transistor is a 7 volt laterally diffused metal oxide silicon transistor.
11. The USB Type-C/PD controller chip of claim 9 in which the blocking transistors are laterally diffused metal oxide silicon transistors designed to handle 30 volts on their respective drains and having a breakdown voltage between the gate and source of 5 volts, and in which the hot-swap transistor is a 7 volt laterally diffused metal oxide silicon transistor.
12. The USB Type-C/PD controller chip of claim 9 including: (a) a first dead battery pull-down transistor coupling the first blocking transistor control input to the lower rail; (b) a second dead battery pull-down transistor coupling the second blocking transistor control input to the lower rail; (c) a third dead battery pull-down transistor coupling the third blocking transistor control input to the lower rail; and (d) a fourth dead battery pull-down transistor coupling the fourth blocking transistor control input to the lower rail.
12. The USB Type-C/PD controller chip of claim 9 including: (a) a first dead battery pull-down transistor coupling the first blocking transistor control input to the lower rail; (b) a second dead battery pull-down transistor coupling the second blocking transistor control input to the lower rail; (c) a third dead battery pull-down transistor coupling the third blocking transistor control input to the lower rail; and (d) a fourth dead battery pull-down transistor coupling the fourth blocking transistor control input to the lower rail.
13. A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a first Zener diode having a cathode coupled to the hot-swap transistor second terminal and having an anode; and a second Zener diode having an anode coupled to the first Zener diode anode and a cathode coupled to the hot-swap transistor control input; (e) a cable detection circuit including: a second blocking transistor having a first terminal coupled to the second voltage input, having a second terminal coupled to the configuration control output, and having a control input; and a third Zener diode coupled between the second blocking transistor control input and a lower rail; and (f) a power delivery physical layer circuit including: a receiver having an input; a third blocking transistor having a first terminal coupled to the receiver input, having a second terminal coupled to the configuration control output, and having a control input; a fourth Zener diode coupled between the third blocking transistor control input and the lower rail; a transmitter having an output; a fourth blocking transistor having a first terminal coupled to the transmitter output, having a second terminal coupled to the configuration control output, and having a control input; and a fifth Zener diode coupled between fourth blocking transistor control input and the lower rail.
13. A Universal Serial Bus (USB) Type-C/Power Delivery (PD) controller chip comprising: (a) a first voltage input; (b) a second voltage input; (c) a configuration control output; (d) a VCONN power supply circuit including: a first blocking transistor having a first terminal coupled to the first voltage input, having a second terminal, and having a control terminal; a hot-swap transistor having a first terminal coupled to the first blocking transistor second terminal, having a second terminal coupled to the configuration control output, and having a control input; a first Zener diode having a cathode coupled to the hot-swap transistor second terminal and having an anode; and a second Zener diode having an anode coupled to the first Zener diode anode and a cathode coupled to the hot-swap transistor control input; (e) a cable detection circuit including: a second blocking transistor having a first terminal coupled to the second voltage input, having a second terminal coupled to the configuration control output, and having a control input; and a third Zener diode coupled between the second blocking transistor control input and a lower rail; and (f) a power delivery physical layer circuit including: a receiver having an input; a third blocking transistor having a first terminal coupled to the receiver input, having a second terminal coupled to the configuration control output, and having a control input; a fourth Zener diode coupled between the third blocking transistor control input and the lower rail; a transmitter having an output; a fourth blocking transistor having a first terminal coupled to the transmitter output, having a second terminal coupled to the configuration control output, and having a control input; and a fifth Zener diode coupled between fourth blocking transistor control input and the lower rail.
14. The USB Type-C/PD controller chip of claim 13 in which the configuration control output is adapted to be coupled to a CC pin of a USB connector, the USB connector having a VBUS pin next to the CC pin, the VBUS pin being adapted to supply up to 20 volts and the CC pin being adapted to supply up to 5 volts.
14. The USB Type-C/PD controller chip of claim 13 in which the configuration control output is adapted to be coupled to a CC pin of a USB connector, the USB connector having a VBUS pin next to the CC pin, the VBUS pin being adapted to supply up to 20 volts and the CC pin being adapted to supply up to 5 volts.
15. The USB Type-C/PD controller chip of claim 13 in which the blocking transistors are laterally diffused metal oxide silicon transistors designed to handle 30 volts on their respective drains and having a breakdown voltage between the gate and source of 5 volts, and in which the hot-swap transistor is a 7 volt laterally diffused metal oxide silicon transistor.
15. The USB Type-C/PD controller chip of claim 13 in which the blocking transistors are laterally diffused metal oxide silicon transistors designed to handle 30 volts on their respective drains and having a breakdown voltage between the gate and source of 5 volts, and in which the hot-swap transistor is a 7 volt laterally diffused metal oxide silicon transistor.
16. The USB Type-C/PD controller chip of claim 13 including: (a) a first dead battery pull-down transistor coupling the first blocking transistor control input to the lower rail; (b) a second dead battery pull-down transistor coupling the second blocking transistor control input to the lower rail; (c) a third dead battery pull-down transistor coupling the third blocking transistor control input to the lower rail; and (d) a fourth dead battery pull-down transistor coupling the fourth blocking transistor control input to the lower rail.
16. The USB Type-C/PD controller chip of claim 13 including: (a) a first dead battery pull-down transistor coupling the first blocking transistor control input to the lower rail; (b) a second dead battery pull-down transistor coupling the second blocking transistor control input to the lower rail; (c) a third dead battery pull-down transistor coupling the third blocking transistor control input to the lower rail; and (d) a fourth dead battery pull-down transistor coupling the fourth blocking transistor control input to the lower rail.


Allowable Subject Matter
Claim(s) 1 – 16  is/are allowable over prior-art for the same reason as indicated in U.S. Patent No. 11,355,918.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10,289,589 discloses an apparatus includes a serial bus receptacle to receive a serial bus plug of a device, a power supply electrically coupled to the serial bus receptacle, a multiple role toggling circuit to toggle the power supply between a power source role and a power sink role, wherein the device comprises a second power supply to toggle between a power source role and a power sink role, and a randomizer circuit to cause a plurality of different, toggling duty cycles and/or a plurality of different, toggling frequencies to be applied to the multiple role toggling circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838